 In the Matter of THE CLEVELAND WELDING COMPANYandINTER-NATiONAI. ASSOCIATION OF MACHINISTS, DISTRICT 54Cace No. 8--R-2041.-Decided April 10, 1946Mr. A. F. McllInan,of Cleveland, Ohio, for the Company.Messrs. John Toth, Jr.,andHoward Tausch,of Cleveland, Ohio, forthe 1. A. M.Messrs. Jesse Gallag/u r°andCarl Hubbell,of Cleveland, Ohio, forthe Federal Labor Union.Mr. b'aniuel M. knynard,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTAI EMENT OF THE CASEUpon a petition duly filed by International Association of Machin-ists,District .54, herein called the I. A. M., alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of The Cleveland Welding Company, Cleveland, Ohio, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before John A. Hull, TrialExaminer. The hearing was held at Cleveland. Ohio, on February 13,1946.The Company, the I. A. M., and Federal Labor Union No. 18671,AFL,' herein called the Federal Labor Union, appeared and partici-pated.2All parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues.At the hearing and in its brief, the Federal LaborUnion moved for the dismissal of the petition upon the grounds dis-cussed in Sections III and IV,infra.or reasons hereinafter stated,the motion is denied.The Trial Examiner's rulings made at the hear-tiAt the hearing the Trial Examiner granted motions to correct all the papers in theproceeding to reflect the names of the Company and the Federal Labor Union as set forthaboveAlthough served with a copy of the Petition and Notice of Hearing,Metal PolishersLocal #3,A. F ofL , failed to appear at the hearingHowever,during the course of thehearing, the parties agreed that the members of this organization should be excluded inthe event an election is heldli7N L.R. B., No. 30.223 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDing are free from prejudicial error and are hereby affirmed.All partieswere afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYThe Cleveland Welding Company is an Ohio corporation with itsonly plant located at Cleveland, Ohio, where it is engaged in themanufacture of tractor and truck rims, gear rings and other moldedand welded hoops, and bicycles.Sales of the Company's productsin the year 1945 were in excess of $7,500,000 at least 90 percent ofwhich was shipped outside the State of Ohio.The principal rawmaterial used is steel which is purchased to the Company's specifica-tions.The raw material used represents from 60 to 75 percent of thevalue of sales and about 60 percent of the raw materials is purchasedfrom outside the State of Ohio.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternationalAssociation of Machinists, District 54, is a labororganization, admitting to membership employees of the Company.Federal Labor Union No. 18671 is a labor organization, affiliatedwith the American Federation of Labor, admitting to membershipemployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONIn November 1945, the I. A. M. requested the Company to recognizeit as the representative of the employees in the Company's paint shopfor collective bargaining purposes.The Company refused, stating itwas under contract with the Federal Labor Union and did not knowwhether the Federal Labor Union or the I. A. M. represented theemployees and therefore refused to bargain with the I. A. M. untilsuch time as it had been certified by the Board in an appropriate unit.The contract involved herein contains an automatic renewal clausewhich provides for yearly renewal, in the absence of written noticeof termination by either party at least 30 days prior to March 10. Inview of the I. A. M.'s timely filing of its petition herein, the contractis not a bar .33Matter of Mill B,Inc., 40 N L R. B 346. THE CLEVELAND WELDING COMPANY225A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the I. A. M. represents a substantial number ofemployees in the unit hereinafter found appropriate.4At the hearing and in its brief, the Federal Labor Union moved todismiss the petition on the ground that this is a jurisdictional disputebetween two A. F. of L. unions and is, therefore, not a proper subjectfor determination by the Board.The dispute had at one time beensubmitted to the Cleveland Federation of Labor to be resolved by itsprocedures.Although the Board has often refused to assume jurisdic-tion in the case of jurisdictional disputes between two unions affiliatedwith the American Federation of Labor, we recognize the fact that the1. A. M. at present is no longer affiliated with the American Federationof Labor.Accordingly, no reason of policy exists for the Board torefuse to assert jurisdiction.°We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNIT ; THE DETERMINATION OF REPRESENTATIVESThe I. A. M. contends that the employees of the Company's paint shopshould be included in the unit with the production and maintenanceemployees which it now represents.The Federal Labor Union con-tends that, based on the past history of collective bargaining in theplant, the employees of the paint shop constitute an appropriate unit.Since1934, the Company has been under joint contract with the I. A.M. for production and maintenance employees, with the Federal LaborUnion for employees of the paint shop, and with the Metal PolishersUnion formetalpolishers and platers.Prior to the war, the Companymanufactured bicycles.With the advent of the war, the facilities ofthe Company were principally utilized for war work, with the intermit-tent manufacture of bicycles on a small scale to take up any slack in warproduction due to changes in Government specifications.The recorddiscloses that at the time the Company was converting to war work4The Field Examiner reported that the I. A. M submitted 62 authorization cards, bear-ing the names of 58 employees listed on the Company's pay roll of December 18, 1945 ; thatthe cards are dated December 1945 , and that on January 4, 1946, 65 persons were em-ployed in the appropriate unitThe Field Examiner also reported that the approximatenumber of additions to the appropriate unit during the 2-month period preceding December18, 1945, was 65.At the hearing, the Company stated that there were between 70 and 80 employees in theappropriate unit at the time and that when the plant is in full production, approximately125 will be employed in the appropriate unitFederal Labor Unionrelies onthe joint contract between the Company and the I. A. M.and the Metal Polishers Union and itself as evidence of its interest in the proceedingSMatterof FederalKnitting Mills Co , 3 N. L It. B. 257;Matter of Interlake IronCorporation, 2N. L. R B. 1036.692148-46-vol 67-16 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDthere was an informal agreementbetween the Company, the FederalLabor Union, the Metal Polishers Union and the I. A. M. that employ-ees laid off from their usual employment because of conversion wouldbe absorbed in some other capacity ; that the I. A. M. would acceptemployees transferred to production and maintenance on transfer cardsor would accept their membership books; and that such employeeswould pay dues to the I. A. M. It was further agreed that upon recon-version to peacetime production, such employees would return to theiroriginal employment and be represented by their former bargainingagent.'When work in the paint shop was reduced at the outset of the war, allemployees in the paint shop, with the exception of six or eight, weretransferredto the production department, joined the I. A. M. andaccordingly were bargained for by the I. A. M. In the fall of 1945 whenthe Company began to transfer these employees back to the paint shop,they remained members of the I. A. M. and the I. A. M. sought tobargain for them.The Federal Labor Union contends that since the,employees have now returned to the paint shop, they should be repre-sented by the Federal Labor Union.Although we ordinarily regard the history of collective bargainingas very persuasive in determining the appropriate unit, we think thatfactor is overbalanced by other considerations in this case. In instanceswhere there has been a suspension of a former collective bargainingunit for a number of years due to conversion from peacetime activitiesto war work, the Board has held that such past collective bargainingis not controlling and has considered the question of the appropriateunitsde novo.In some cases, appropriate units varying from thepattern of prior collective bargaining have been found.7 In this casethere was a virtual, if not complete, suspension of the activities of thepaint shop during the war years. Furthermore, the collective bargain-ing history in this case has not been predicated upon any prior deter-minations in which the Board has passed upon the appropriateness ofthe unit.In°our opinion, the evidence points to the propriety either of a unitof productionand maintenanceemployees with the paint shop em-ployees included, as sought for by the I. A. M., or of a separate unitof paint shop employees, as contended for by the Federal Labor Union.Favoring the establishment of the all inclusive unit are the followingfacts : The work of the paint shop is closely integrated with the produc-6 Although the I A M did not admit the latter aspect of the agreement,it seems mostplausible that this would he a part of the agreement.7Matter of Kittinger Company,Inc.65 N I. R B , 1215 ,Matter of Hurley MachineDivision of Electric Household Utilities Corporation,64 N L.R B 1181;Matter ofLVR Arthur & Company, Incorporated,65 N L R B 1113.Matter of Packard MotorCarCompany.Toledo Diresion,65 N L It B 1005.Matter of Hussncan-Lepanier Com-pany.66 N. I. R B 1331 THE CLEVELAND WELDING COMPANY227tion andmaintenancedepartments.The paint shop is actually a partof the productionline and is"sandwiched in" between the productionand assembly departments of the Company. The parts are conveyedto the paint shop on conveyers, mostly; the parts are sprayed andpainted and striped by the paint shop employees, go through the dryerand then go to the bicycle assembly. The paint shop is not separatefrom the rest of the building and the working conditions and hoursof its employees are similar to those of the rest of the employees. Thepay scale in the paint shop is practically the same as that in the rest ofthe plant. These painters are not considered in thesame class as regu-lar journeymen painters in the building trades, and there is evidencethat not too great skill is required to perform the tasks involved. Inother industries the Board has included painters in production andmaintenanceunits, or has permitted the employeesself-determinationelections.,'On the other hand, the Board has often found that the painters com-prise a well-defined craft group and may constitute a separate appro-priate unit .9The paint shop has a separate foreman; painters arepaid at an hourly rate of pay, whereas machinists in the productiondepartment are usually paid on piece work. The polishing shop is in asomewhat similar position to the paint shop and it is represented bythe Metal Polishersas a separateunit.Furthermore, prior to the war,(and technically during the war years, since the contract was still inexistence and there were in the paint shop six to eight employees), theFederal Labor Union bargained for the employees of the paint shop.Under the circumstances, our determination of the appropriate unitwill depend, in part, upon the desires of the employees themselvesexpressed in the election hereinafter directed. If at such election, theemployees of the paint shop 10 select the I. A. M., they will therebyhave indicated their desire to constitute a single bargaining unit withmaintenance and production employees ; otherwise, they will haveindicated their desire to be a separate bargaining unit.Matter of Master Industries,Inc,63 N L. R B 521:Matter of The B F. GoodrichCompany,59 N L R B.1477;Matterof J. SAbercrombie Company,58 N. L.R. B 1013,Matter of Basic Magnesium, Incorporated,55 N. L R B.380 ;Matter of KennecottCopper Corporation,51 N L.R. B 1140;Matter of Santa Fe Trails Transportation Com-pony,7 NL. R B 358,Matterof LaPlant-Choate Manufacturing Co., Inc,13 N. L. R B1228;Matter of Hamilton Realty Corporation,10 N L R.B 858,Matter of CaldwellLawnmower Company,14 N L R B 38.Matterof CoosBay Lumber Company,14N. L R B. 1206:Matter of Butler Motors,Inc,28 N. L R B 1254;Matter of Mack-InternationalMotor Truck Corporation,31 N L It. B 424,Matter of Glidden BuickCorporation,32 N L R B 226;Matter of Gardner-Denver Company,44 N. L.R. B 11929Matter of Carbide and Carbon Chemicals Corporation,56 N. L.R. B.779;Matter ofBrown Shipbuilding Company,Inc,60 N L R B. 196,Matter of United States CartridgeCompany,49 N. L.R B77,Matter of Atlas Powder Company,41 N L R B 127;Matterof Denver AutomobileDealersAssociation.10 N L R B 1173i0At the hearing the I A. M. and the Federal Labor Union stipulated that any electiondirected should be among the employees of the paint shop only. 228DECISIONSOF NATIONALLABOR RELATIONS BOARDWe shall direct that the question concerning representation whichhas arisen be resolved by an election" by secret ballot among all em-ployees of the paint shop, excluding all salaried supervisors and othersupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status- of employees, oreffectively recommend such action, who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations arid additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The ClevelandWelding Company, Cleveland, Ohio, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Eighth Region, acting in this matteras agent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among em-ployees in the voting group described in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the elec-tion, to determine whether they desire to be represented by Interna-tional Association of Machinists, District 54, or by Federal LaborUnion No. 18671, AFL, for the purposes of collective bargaining, orby neither.'xThecompanyrepresentative testified that between 70 and 80 are employed in thepaint shop at the present time and that,when the plant is in full production,approxi-mately 125 will be employed in that department Inasmuch as more than half of theregular complement is now employed,we shall not delay our direction of an election